*679Contrary to the defendant’s contention, we find that the complainant’s statement indicating that the inmate in "upper C-l” had injured him was properly admitted in evidence under the excited utterance exception to the hearsay rule (see, Richardson, Evidence §§ 281, 282 [Prince 10th ed]; People v Marks, 6 NY2d 67, cert denied 362 US 912; People v Linton, 166 AD2d 670). The statement was made within a short time after the defendant seriously wounded the complainant by slashing him with a razor blade, and the surrounding circumstances reasonably justify the conclusion that the statement was not the product of studied reflection (see, People v Brown, 70 NY2d 513, 519), and possessed a high degree of trustworthiness (see, People v Caviness, 38 NY2d 227, 231).
We have reviewed the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.